In Prohibition. This cause originated in this court on the filing of a complaint for a writ of prohibition.
IT IS ORDERED by the court, sua sponte, effective April 24,1995, that an alternative writ be, and hereby is, granted, and the following briefing schedule is set for presentation of evidence and filing of briefs pursuant to S.CtPrac.R. X:
The parties shall file any evidence they intend to present on or before May 8,1995; relator shall file its brief within seven days after the filing of evidence; and respondent shall file his brief within seven days after the filing of relator’s brief; and relator shall file his reply brief, if any, within three days after the filing of respondent’s brief.
Pfeifer, J., dissents.
Cook, J., not participating.